Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1870
                        Lower Tribunal No. 13-2544
                           ________________


                              Keith Corsbie,
                                  Appellant,

                                     vs.

                            Dianne Corsbie,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Celeste
Hardee Muir, Judge.

     Day Pitney LLP, and Mark A. Romance, for appellant.

    Gordon & Rees Scully Mansukhani, and David M. Gersten and Eric R.
Thompson; William S. Pollak, P.A., and William S. Pollak, for appellee.

Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See DeVaughn v. Devaughn, 840 So. 2d 1128 (Fla. 5th DCA

2003) (noting: “The appointment of a personal representative for an intestate

estate is a discretionary act of the probate courts”). See also §§ 734.102,

733.304, 733.301(1)(b), Fla. Stat. (2020).




                                     2